DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
a first acoustic matching layer comprising a base and a sidewall extending from an edge of said base, wherein said base is provided with a third surface and a fourth surface opposite to said third surface across said base, and said third surface is attached with said second surface of said piezoceramic element, and an inner surface of said sidewall of said first acoustic matching layer is attached with said lateral surface of said piezoceramic element, and wherein a thickness of said base of said first acoustic matching layer is smaller than 1/4 wavelength of an ultrasonic wave emitted by said piezoceramic element in said first acoustic matching layer in an operating frequency of said ultrasonic transducer, and a height of said sidewall of said first acoustic matching layer is larger than 1/20 height of said lateral surface of said piezoceramic element; and 
a second acoustic matching layer with a fifth surface and a sixth surface opposite to said fifth surface across said second acoustic matching layer, and said fifth surface is attached with said fourth surface of said first acoustic matching layer.

The closest prior art references to claim 1 are the following:
US 20110105906; however the reference does not teach “an inner surface of said sidewall of said first acoustic matching layer is attached with said lateral surface of said piezoceramic element, and wherein a thickness of said base of said first acoustic matching layer is smaller than 1/4 wavelength of an ultrasonic wave emitted by said piezoceramic element in said first acoustic matching layer in an operating frequency of said ultrasonic transducer”.
US 5329682; however the reference does not teach a “second acoustic matching layer with a fifth surface and a sixth surface opposite to said fifth surface across said second acoustic matching layer, and said fifth surface is attached with said fourth surface of said first acoustic matching layer.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826